Appellate Case: 20-6154      Document: 010110711446      Date Filed: 07/15/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 15, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
                                                             No. 20-6154
  v.                                                 (D.C. No. 5:19-CR-00273-G-1)
                                                             (W.D. Okla.)
  SAANTYYA ALEXANDER,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, EBEL, and EID, Circuit Judges.
                   _________________________________

        Defendant-Appellant Saantyya Alexander pled guilty to felon in possession of

 a firearm, possession of methamphetamine with intent to distribute, and possession of

 a firearm in furtherance of a drug-trafficking crime. Due to a prior conviction,

 Alexander faced a mandatory minimum sentence of twenty-five years to run

 consecutively to any sentence imposed for the first two charges. The district court

 sentenced Alexander to thirty years in prison. Alexander appeals, requesting reversal

 of the district court’s application of various sentencing enhancements. We affirm the

 district court on all issues.



        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-6154   Document: 010110711446        Date Filed: 07/15/2022       Page: 2



                                          I.

       On July 29, 2019, the Oklahoma City Police Department received 911 calls

 from two people related to a shooting allegedly caused by Alexander. At 7:52 a.m., a

 man named Colby Hurst called 911 screaming in pain that he had been shot and

 asking for urgent medical attention. Hurst repeatedly asked the dispatcher to hurry

 and send an ambulance. Hurst also relayed that he was lying down in the street, that

 the suspect “left on foot,” and specifically urged the dispatcher to “send somebody

 before I die.” Supp. R. Vol. I, Ex. 1 at 8:55. After less than two minutes, Hurst

 yelled, “I can’t talk!” Id. at 9:35. Hurst then gave up the phone to a bystander, who

 immediately reiterated the request for an ambulance. As Hurst screamed, the

 bystander repeated the request for help. The bystander then exclaimed, “Oh my God!

 Oh my God! Oh God, Jesus!” Id. at 10:35.

       Around the same time, at 7:53 a.m., Alexander’s girlfriend, Erica Talton, also

 called 911 and told the dispatcher that a man she knew, named “Ty,” had just shot

 someone. Id. at 0:17; see also id. at 3:28 (“He goes by Ty.”). Throughout the call

 between Talton and the dispatcher, Talton could simultaneously be heard on another

 phone call, speaking with Alexander. On that call, Talton asked Alexander, “Why

 are you threatening me?! You know I have kids!” Id. at 2:39. Talton told the

 dispatcher that Alexander was not in a car, that he was “walking.” Id. at 2:42.

 Talton then began urging her kids out of bed so she could drive them to the nearest

 police station. Id. at 2:50 (“Get up and get dressed now. Now!”).



                                           2
Appellate Case: 20-6154      Document: 010110711446       Date Filed: 07/15/2022   Page: 3



        At the scene of the shooting, police officers learned that Hurst had been shot in

 the upper buttocks area. Hurst was taken to the hospital in “critical condition.” R.

 Vol. III at 12, 14. No shell casings or bullet fragments were found. At the hospital,

 Hurst told officers that while he was walking down the street, he heard another man

 arguing with someone on the phone. That man then confronted Hurst, asking, “What

 are you looking at?” Id. at 14. After exchanging words, the man pulled out a pistol

 and shot Hurst. At the time, Hurst also had a gun but did not return fire.

        After arriving at the police station, Talton told officers that Saantyya

 Alexander was the man she was speaking with on the other phone call. When asked

 about the call where she heard a gunshot, Talton said she heard Alexander say, “What

 are you looking at?” before another person responded, “I have kids.” Id. at 13.

 During Talton’s interview at the station, Talton received another call from Alexander

 where he left a voicemail message saying, “I just had a shoot-out with someone” and

 to “come get me ASAP.” Id.; Supp. R. Vol. I, Ex. 2. Alexander continued to make

 calls to Talton during the interview, one of which she answered on speakerphone and

 where Alexander threatened to kill Talton, stating that he did not care if it happened

 in front of her children.

        Roughly three hours after the shooting, police officers found Alexander near

 the front porch of a house approximately six blocks from the shooting, and arrested

 him. Alexander had no connection to the house where he was found. Officers found

 a Taurus 9-mm pistol in Alexander’s front pocket. While the gun held a 12-round



                                             3
Appellate Case: 20-6154    Document: 010110711446         Date Filed: 07/15/2022    Page: 4



 magazine, only five rounds were loaded. Officers also found an additional 32-round

 magazine, methamphetamine, and crack cocaine on his person.

       After the officers read Alexander his rights, Alexander explained that he found

 the gun on the street earlier that day. Officer Jeff Reed testified that this explanation

 was not true because the gun found on him was reported stolen in Tulsa less than two

 months prior by another ex-girlfriend of Alexander. Alexander denied any

 involvement in the shooting.

       On October 1, 2019, a grand jury issued a three-count indictment charging

 Alexander with felon in possession of a firearm, 18 U.S.C. § 922(g)(1) (Count One),

 possession of methamphetamine with intent to distribute, 21 U.S.C. § 841(a)(1)

 (Count Two), and possession of a firearm in furtherance of a drug trafficking crime,

 18 U.S.C. § 924(c)(1)(A) (Count Three). Alexander pled guilty to the charges

 without a plea agreement.

       Probation issued a presentence report (PSR) in preparation for sentencing. For

 Counts One and Two, the PSR calculated an advisory guideline range of 235–293

 months’ imprisonment. Count Three required a mandatory minimum sentence of 25

 years to run consecutive to any sentence imposed for Counts One and Two.

       The analysis of these first two counts involved a more in-depth calculation.

 Because Count One involved a greater offense level, the PSR ultimately found Count




                                             4
Appellate Case: 20-6154     Document: 010110711446         Date Filed: 07/15/2022    Page: 5



 One to be the controlling guideline.1 Under Count One, the PSR assigned a base

 offense level of 22 because the charged offense involved a semiautomatic firearm

 capable of accepting a large capacity magazine, and because Alexander had one prior

 felony conviction of either a crime of violence or a controlled substance offense.

        The PSR then applied several enhancements. First, since the firearm

 possessed by Alexander was previously reported stolen, the PSR applied a two-level

 increase. Next, the PSR applied a four-level enhancement for use of the firearm in

 connection with another felony—assault and battery with a deadly weapon under

 U.S.S.G. § 2K2.1(b)(6)(B).

        At this point, the total offense level would have been 28, however, the PSR

 substituted this offense level with a greater, cross-referenced offense level. U.S.S.G.

 § 2K2.1(c) provides for a substitute offense level “[i]f the defendant . . . possessed

 any firearm . . . cited in the offense of conviction in connection with the . . .

 attempted commission of another offense,” and “if the resulting offense level is

 greater than that determined [under § 2K2.1].” Under U.S.S.G. § 2A2.1(a)(1), the

 offense of attempted murder establishes a base offense level of 33, so the PSR

 applied the substitute offense level.

        The PSR then applied a four-level increase under § 2A2.1(b)(1) based on the

 conclusion that “the victim sustained permanent or life threatening bodily injury.”



        1
         Counts One and Two were grouped together for purposes of sentencing,
 which meant the greater offense level under one of the two counts would control the
 sentence for both. See U.S.S.G. § 3D1.2(c).
                                              5
Appellate Case: 20-6154    Document: 010110711446        Date Filed: 07/15/2022      Page: 6



 U.S.S.G. § 2A2.1(b)(1)(A). After a three-level downward adjustment for acceptance

 of responsibility, the PSR calculated the total offense level to be 34. This offense

 level, combined with Alexander’s criminal history category of V, resulted in the

 advisory guideline range of 235–293 months’ (or 19.5–24.4 years’) imprisonment for

 Counts One and Two.

       In his objections to the PSR, Alexander denied “any connection to an assault

 and battery with a deadly weapon or connection to any action causing permanent or

 life-threatening bodily injury to another person.” R. Vol. II at 27. Alexander did not

 specifically object to the PSR’s application of the cross reference for attempted

 murder, and similarly did not claim that a cross reference for the crime of assault

 with a deadly weapon would be more appropriate.

       At sentencing, the district court heard testimony from Officer Reed, the lead

 investigator in the case, who was present at the station for Talton’s interview when

 Alexander attempted to call her; he also reviewed the audio of the phone calls from

 Hurst and Talton. Recordings of the phone calls, including the voicemail Alexander

 left on Talton’s phone, were also introduced into evidence. The district court

 ultimately overruled Alexander’s objections to the PSR. The court found “by a

 preponderance of the evidence that the assault and battery with a deadly weapon . . .

 was committed by defendant, and it resulted in a life-threatening bodily injury.” R.

 Vol. III at 27. Thus, the court sentenced Alexander using the total offense level of

 34, as recommended by the PSR.



                                            6
Appellate Case: 20-6154      Document: 010110711446        Date Filed: 07/15/2022    Page: 7



          The district court sentenced Alexander to 30 years (360 months). It applied

 the mandatory minimum of 25 years (300 months) under Count Three. As to Counts

 One and Two, Alexander was sentenced to five years for each count (60 months) to

 be served concurrently, but consecutive to the 25-year term. The court noted that

 five-year sentences represented downward variances from the guidelines: “I have

 varied downward because the 25-year sentence . . . is largely sufficient by itself to

 achieve the purposes of sentencing in Section 3553.” Id. at 31. Alexander filed a

 timely notice of appeal.

                                             II.

          “We review the factual findings underlying a district court’s sentencing

 determination for clear error and review the underlying legal conclusions de novo.”

 United States v. Marrufo, 661 F.3d 1204, 1206 (10th Cir. 2011) (citation and internal

 quotation marks omitted). “Under clear error review, we view the evidence and

 inferences drawn therefrom in the light most favorable to the district court’s

 determination.” United States v. Porter, 928 F.3d 947, 962 (10th Cir. 2019). A

 finding is clearly erroneous when there is a “definite and firm conclusion that a

 mistake has been made.” United States v. Cook, 550 F.3d 1292, 1295 (10th Cir.

 2008).

          In determining the appropriate sentence to give a defendant, the district court

 must consider the properly calculated guideline range, the grounds for departure




                                              7
Appellate Case: 20-6154     Document: 010110711446         Date Filed: 07/15/2022      Page: 8



 provided in the policy statements, and the factors under 18 U.S.C. § 3553(a).2 See

 Rita v. United States, 551 U.S. 338, 351 (2007). “A sentence is procedurally

 unreasonable if the district court incorrectly calculates or fails to calculate the

 Guidelines [range] . . . , relies on clearly erroneous facts, or inadequately explains the

 sentence.” United States v. Haley, 529 F.3d 1308, 1311 (10th Cir. 2008). The

 government bears the burden of proving any proposed sentencing enhancement by a

 preponderance of the evidence. United States v. Flonnory, 630 F.3d 1280, 1285–86

 (10th Cir. 2011).

        Alexander claims that “[t]he district court committed four separate errors in

 calculating [his] advisory guideline range for Count 1.” Aplt. Br. at 9. First, he

 argues that the court erred in applying the enhancement for use of a firearm in

 connection with another offense because the evidence did not support his

 participation in the alleged assault. Second, Alexander argues that the court erred in

 applying the U.S.S.G. § 2K2.1(c)(1) cross reference because there was insufficient

 evidence to prove that the firearm recovered from Alexander was the same firearm

 used in the shooting. Third, Alexander argues the court erred in applying the

 U.S.S.G. § 2A2.1(a)(1) cross reference, for assault with intent to commit murder,



        2
         Under federal sentencing law, district courts apply an advisory guideline
 system to “avoid excessive sentencing disparities while maintaining flexibility
 sufficient to individualize sentences where necessary.” United States v. Booker, 543
 U.S. 220, 264–65 (2005). District courts are required to properly calculate and
 consider the guidelines when sentencing, even in an advisory guideline system. See
 18 U.S.C. § 3553(a)(4), (a)(5); Gall v. United States, 552 U.S. 38, 49 (2007)
 (“Guidelines should be the starting point and the initial benchmark.”).
                                              8
Appellate Case: 20-6154    Document: 010110711446        Date Filed: 07/15/2022     Page: 9



 because the preponderance of the evidence did not show that he met the elements of

 the offense. Fourth, he argues the court erred in applying an enhancement for a

 victim sustaining permanent or life-threatening bodily injury because there was

 insufficient evidence to prove that level of injury. We analyze these arguments

 below.

                                             a.

       Alexander argues that his “participation in the alleged assault was not

 supported by sufficient or reliable evidence.” Id. at 13. The main thrust of his

 argument is that the district court improperly relied on Talton’s hearsay statements.

 We disagree. In the sentencing context, district courts may consider evidence

 without regard to its admissibility under the Federal Rules of Evidence, but such

 evidence must have “‘sufficient indicia of reliability to support its probable

 accuracy.’” United States v. Padilla, 793 F. App’x 749, 755 (10th Cir. 2019)

 (unpublished) (quoting U.S.S.G. § 6A1.3(a)).3 Thus, “hearsay statements may be

 considered at sentencing if they bear ‘some minimal indicia of reliability.’” Cook,

 550 F.3d at 1296 (quoting United States v. Browning, 61 F.3d 752, 755 (10th Cir.

 1995)).

       Two cases shed light on whether the district court properly considered Talton’s

 statements through Officer Reed’s testimony. In United States v. Fennell, this court


       3
         Although not precedential, we find the discussion in Padilla and other
 unpublished cases cited below to be instructive. See 10th Cir. R. 32.1 (“Unpublished
 decisions are not precedential, but may be cited for their persuasive value.”); see also
 Fed. R. App. P. 32.1.
                                            9
Appellate Case: 20-6154    Document: 010110711446        Date Filed: 07/15/2022       Page: 10



  held that the unsworn testimony of the defendant’s girlfriend—taken over the

  telephone by a probation officer—lacked “the minimal indicia of reliability

  required.” 65 F.3d 812, 813 (10th Cir. 1995). Since the testifying officer “did not

  have an opportunity to observe her demeanor” during the telephone interview, the

  officer “therefore could not form any opinion as to her veracity.” Id. Considering

  “no other evidence . . . corroborate[d] the account,” and because “these statements

  were the only evidence indicative of a felony,” the court found the enhancement

  improper. Id.

        In Cook, this court held that hearsay statements of two victims—who gave in-

  person statements to police—accusing the defendant of pointing a shotgun at them,

  were sufficiently reliable to support a sentencing enhancement. 550 F.3d at 1297.

  Despite having no live testimony, the district court relied on two police reports and

  one officer affidavit recounting witness statements. Id. The court found this was

  different from Fennell because the in-person interviews allowed police to observe the

  witnesses’ demeanor, and because the two victims, as well as the affidavit,

  corroborated each other. See id.

        In this case, Talton, Alexander’s girlfriend, placed a 911 call identifying

  Alexander as the shooter. Later at the police station, Talton was face-to-face with

  officers when she repeated the same story. Talton also played the officers a

  voicemail that Alexander had just left her, where he stated, “I need you to come

  ASAP; I just had a shoot-out.” Supp. R. Vol. I, Ex. 2. The evidentiary impact of a

  voicemail given by Alexander soon after the shooting—where he admits to having

                                            10
Appellate Case: 20-6154     Document: 010110711446       Date Filed: 07/15/2022     Page: 11



  “had a shoot-out”—is significant corroboration. Talton’s account to police—that

  while on the phone with Alexander, she heard him ask, “What are you looking at?”—

  is further corroborated by Hurst’s testimony to police that the man who shot him was

  talking on the phone and that, right before he was shot, the shooter asked, “What are

  you looking at?” R. Vol. III at 13–14.

        The circumstances of Alexander’s arrest also corroborate the identification.

  Roughly three hours after the shooting, police found Alexander six blocks from the

  shooting, standing outside a home to which he had no connection,4 and in possession

  of a half-loaded handgun. While Alexander claimed “he had found [the gun] in the

  street earlier that morning,” the gun was “reported stolen” from “a former girlfriend

  of his in Tulsa on June 20th of 2019.” Id. at 16.

        Therefore, the district court did not clearly err in finding that the evidence

  supported that Alexander was the shooter. Talton’s statements were sufficiently

  reliable because there was a large amount of corroborating evidence.

                                              b.

        Alexander argues that even if he did shoot Hurst, there is not sufficient

  evidence to show that he used the same gun he was found with later. Aplt. Br. at 22;

  see also U.S.S.G. § 2K2.1, cmt. n.14 (requiring proof that the firearm used in

  connection with the other offense be the same as the firearm charged in the

  indictment). Alexander relies on United States v. Starr, 717 F. App’x 918 (11th Cir.



        4
            “The occupants of the house denied knowing him.” R. Vol. III at 15.
                                            11
Appellate Case: 20-6154    Document: 010110711446        Date Filed: 07/15/2022    Page: 12



  2017) (unpublished). Aplt. Br. at 23. However, Starr did not involve the same

  amount of evidence weighing against Alexander.

        In Starr, the defendant was charged with possession of ammunition in

  connection with an attempted robbery at a convenience store. Starr, 717 F. App’x at

  919. A police officer testified that the defendant Starr “produced the black handgun

  and pointed it at [him],” but “he did not remember Starr firing the gun.” Id. at 920,

  923. Surveillance video showed Starr holding a gun, and ammunition was found in

  his getaway car. Id. But the only thing connecting the ammunition to the incident

  was the officer who testified that “Starr pointed [a black gun] at him,” and

  “ammunition was found in the car Starr used to flee.” Id. at 924. The court held this

  was not enough to support the allegation that the ammunition was used in connection

  with the attempted murder. Id.

        Here, a witness did not simply attest to Alexander holding a gun; Talton told

  police that Alexander had shot someone. And police did not merely find abandoned

  ammunition; police found the alleged shooter, Alexander, a few hours after the

  shooting, six blocks away from the location, at a random house, holding a half-loaded

  gun with a false story of how he found it. This evidence is sufficient to show that the

  court did not commit clear error when it found that the gun Alexander was holding

  was the same gun that he used to shoot Hurst. See also United States v. Draper, 24

  F.3d 83, 84–86 (10th Cir. 1994) (relying on the testimony of the defendant’s ex-

  girlfriend to find that the two charged firearms were “used . . . in connection with

  another felony offense” under USSG § 2K2.1(b)(5)).

                                             12
Appellate Case: 20-6154    Document: 010110711446         Date Filed: 07/15/2022    Page: 13



                                              c.

        Alexander also argues that the district court erred in applying the four-level

  enhancement for a victim sustaining permanent or life-threatening injury, under

  U.S.S.G. § 2A2.1(b)(1)(A), “because there was insufficient evidence to establish that

  level of injury.” Aplt. Br. at 31. The question of “whether an injury is life

  threatening must be viewed at the time of the injury.” United States v. Whitethorne,

  141 F.3d 1186, 1998 WL 165167, *2 (10th Cir. 1998) (unpublished table decision).

  Permanent or life-threatening bodily injury “involv[es] a substantial risk of death;

  loss of substantial impairment of the function of a bodily member, organ, or mental

  faculty that is likely to be permanent; or an obvious disfigurement that is likely to be

  permanent.” U.S.S.G. § 1B1.1 cmt. 1; see also United States v. Tindall, 519 F.3d

  1057, 1064 (10th Cir. 2008) (“That the injury is ultimately cured does not answer

  whether the injury was ‘life-threatening’ when inflicted.”).

        The question here is whether the gunshot wound involved a substantial risk of

  death to Hurst, and accordingly, constituted a life-threatening injury. Alexander

  points out that “[n]o medical reports were presented, and no evidence was presented

  that Hurst experienced any ongoing symptoms or impairment.” Aplt. Br. at 31.

  Alexander claims that the government needed to provide “at least some evidence of

  the precise nature of the injuries or evidence of ongoing impairment.”5 Id.


        5
           Alexander points to two cases to support his argument, but those are not
  helpful to him as neither addressed the issue of whether there was a life-threatening
  injury. The first case involved whether pepper spray constituted permanent damage
  to the victim’s eye, United States v. Guang, 511 F.3d 110, 124 (2d Cir. 2007), and
                                             13
Appellate Case: 20-6154     Document: 010110711446         Date Filed: 07/15/2022      Page: 14



         However, we do not find clear error in the district court’s finding here where

  the type of injury and the surrounding circumstances provided a sufficient basis for

  the court to find a life-threatening injury. Officer Reed, the lead investigator for the

  case, testified that Hurst was shot in the upper-buttocks area of his body. Reed

  recounted the victim’s 911 call where Hurst said he had been shot, pled with the

  dispatcher to send an ambulance “before I die,” and, while screaming in pain, relayed

  that he was lying down in the street. Supp. R. Vol. I, Ex. 1 at 8:55. The audio of this

  call included a bystander, similarly pleading for an ambulance and shouting, “Oh My

  God! Oh My God! Oh God, Jesus!” Id. at 10:35. Notably, Reed also testified that

  when officers arrived on the scene, “[Hurst] was in critical condition at the time.” R.

  Vol. III at 12. After considering all the evidence, the district court ultimately found,

  “by a preponderance of the evidence that . . . the shooting . . . was committed by

  defendant, and it resulted in a life-threatening bodily injury.” Id. at 24. In fact, the

  court found that it “would [even] reach the same result under a clear and convincing

  evidence standard.” Id. at 27.

         “The analysis of a finding regarding permanent or life-threatening bodily

  injury is ‘highly fact specific’” and “the district court is by far best-suited to assess

  that myriad of factors observable in hearing the evidence presented.” United States



  the second involved whether a victim suffered permanent loss or substantial
  impairment when he lost 3% of function in his neck and shoulder, United States v.
  Edwards, 490 F. App’x 6, 2012 WL 3016224, *2 (9th Cir. 2012) (unpublished table
  opinion). Both cases focused on the permanent injury part of the statute, which is not
  a prong that the government argued before the district court here.
                                              14
Appellate Case: 20-6154     Document: 010110711446        Date Filed: 07/15/2022     Page: 15



  v. Williams, 737 F. App’x 235, 238–39 (6th Cir. 2018). Here, Hurst was shot in the

  upper-buttocks area of his body, Hurst pled with the dispatcher to send an ambulance

  “before I die,” and Officer Reed testified that Hurst was in critical condition at the

  time he was taken to the hospital. Thus, viewing the evidence and inferences in the

  light most favorable to the district court’s determination, Porter, 928 F.3d at 962, we

  do not arrive at a definite and firm conclusion that the district court erred in finding

  that Hurst’s injury was life-threatening.6

                                                d.

        Alexander argues that the district court erred in applying the cross reference

  for assault with intent to commit murder (§ 2A2.1)—as opposed to assault with a

  deadly weapon (§ 2A2.2)—because there was not enough evidence to establish an

  assault with intent to commit murder. Aplt. Br. at 25. Here, Alexander did not raise

  this argument below and he failed to object to the cross reference for attempted

  murder, we review this argument for plain error.7 See United States v. Malone, 937


        6
           Given our consideration of the facts specific to this case and our deferential
  standard of review, we do not impose a per se rule that a gunshot wound is per se life
  threatening, despite the partial dissent’s suggestion to the contrary. Partial Dissent at
  1.
         7
           Alexander claims he preserved this argument because he objected to the use
  of unproven allegations of assault and battery with a deadly weapon, and generally to
  paragraph 26 of the PSR, which does include the cross-referenced first degree murder
  provision. Reply Br. at 10–12. However, considering the extent of Alexander’s
  arguments below, we do not read Alexander as bringing the cross reference for
  attempted murder to the court’s attention or consideration. Alexander simply did not
  make the argument he purports to making. See United States v. Warren, 737 F.3d
  1278, 1285 (10th Cir. 2013) (“To the extent that the district court’s determination
  could have been clearer, [the defendant’s] general and ill-defined objection to the
  PSR is to blame.”).
                                               15
Appellate Case: 20-6154     Document: 010110711446          Date Filed: 07/15/2022     Page: 16



  F.3d 1325, 1326–27 (10th Cir. 2019). “Plain error occurs when there is (1) error,

  (2) that that is plain, which (3) affects substantial rights, and which (4) seriously

  affects the fairness, integrity, or public reputation of judicial proceedings.” United

  States v. Torres-Duenas, 461 F.3d 1178, 1180 (10th Cir. 2006) (internal quotation

  marks omitted).8

         In order for the district court to apply the cross reference for attempted murder,

  the guidelines require that “the object of the offense would have constituted first

  degree murder under 18 U.S.C. § 1111.” U.S.S.G. § 2A2.1(a)(1), cmt. 1. First

  degree murder requires (1) “malice aforethought” and (2) “specific intent to commit

  an unlawful killing.” United States v. Wood, 207 F.3d 1222, 1228 (10th Cir. 2000)

  (citing 18 U.S.C. § 1111). Malice aforethought involves a “reckless and wanton and

  a gross deviation from a reasonable standard of care.” United States v. Sides, 944

  F.2d 1554, 1558 (10th Cir. 1991) (citation and internal quotation marks omitted). A

  killing is committed with the requisite specific intent if it is “willful, deliberate,

  malicious, and premeditated.” Wood, 207 F.3d at 1228. “[S]pecific intent is properly

  inferred where the apparent purpose of the lethal act is to cause the victim’s death.”

  Id. at 1232. Premeditation can be developed during an incident and the government




         8
          Alexander also failed to put forward any standard of review under this
  argument. See Aplt. Br. at 25–30; see also United States v. Fisher, 805 F.3d 982,
  992 (10th Cir. 2015) (declining to review a court’s findings where defendant failed to
  address plain error review in his opening brief). Though this argument could be
  waived, we still find that Alexander’s evidentiary sufficiency argument here fails on
  the merits under our plain error review.
                                              16
Appellate Case: 20-6154     Document: 010110711446         Date Filed: 07/15/2022     Page: 17



  is not required to “show that the defendant deliberated for any particular period of

  time.” United States v. Treas-Wilson, 3 F.3d 1406, 1409 (10th Cir. 1993).

         Alexander claims there is “no evidence that the shooter in this case intended to

  kill Hurst.” Aplt. Br. at 28. However, this is simply not true. The record shows that

  even before Alexander pulled the trigger, Hurst tried to reason with him, pleading

  that “he had kids.” See R. Vol. III at 10. This did not stop Alexander from pulling

  the trigger. The fact that Alexander aimed a lethal weapon directly at Hurst—

  seemingly as Hurst tried to get away—and then pulled the trigger is significant. This

  sequence of events, regardless of the location where Hurst was ultimately hit,

  provides sufficient evidence of both malice aforethought and an intent to kill. Under

  the plain error standard, we infer from Alexander’s actions that his purpose was to

  cause the victim’s death. See Wood, 207 F.3d at 1232; see also United States v.

  Caston, 2021 WL 1187416 at *6 (6th Cir. Mar. 30, 2021) (unpublished) (“Indeed, we

  have upheld a district court’s finding of the intent to kill based solely on the fact that

  the defendant shot in the victim’s direction such that the bullet could have struck

  him.”).

         Alexander also claims that the district court “made no factual findings

  regarding the shooter’s intent, and instead simply adopted the PSR’s opinion that the

  appropriate cross reference was the guideline for attempted murder.” Aplt. Br. at 28.

  He cites two unpublished cases to support his argument: United States v. Harris, 552

  F. App’x 432 (6th Cir. 2014), and Starr, 717 F. App’x 918. We are not persuaded.



                                              17
Appellate Case: 20-6154     Document: 010110711446        Date Filed: 07/15/2022      Page: 18



        In Harris, the court held that once a defendant calls a PSR dispute to the

  district court’s attention, “‘the court may not merely summarily adopt the factual

  findings in the presentence report or simply declare that the facts are supported by a

  preponderance of the evidence.’” Harris, 552 F. App’x at 440 (quoting United States

  v. White, 492 F.3d 380, 415 (6th Cir. 2007)); see also Fed. R. Crim. P. 32(i)(3)(B)

  (requiring the district court to rule on “any disputed portion of the presentence report

  or other controverted matter”). Here, contrary to the defendant in Harris, Alexander

  did not dispute the element of intent before or during his sentencing hearing, and we

  do not impose a duty upon district courts to go beyond summarily adopting a PSR’s

  factual findings without a specific objection or dispute.

        In Starr, the court found it was precluded from meaningful appellate review

  not only because the district court failed to make explicit findings on the intent to

  commit murder, but because the court failed to “adopt relevant facts from the PSR”

  and the record was “not sufficient to support these determinations on the first-degree

  murder cross-reference.” Starr, 717 F. App’x at 924–25. But here, the district

  court’s thought process was clearly evident from the record alone. See id. at 925

  (finding that the court’s thought process was not evident from the record). Alexander

  aimed his pistol at Hurst and pulled the trigger. This certainly provided a plausible

  basis for the court to find that Alexander intended to kill Hurst. Therefore, the

  district court did not commit plain error in summarily adopting the report’s

  enhancement and finding these facts fit under the attempted murder statute. Even if

  there was an error here, it was not clear or obvious under well-settled law. See

                                             18
Appellate Case: 20-6154     Document: 010110711446        Date Filed: 07/15/2022   Page: 19



  United States v. Whitney, 229 F.3d 1296, 1309 (10th Cir. 2000) (finding that plain

  error requires the error to be contrary to well-settled law).

                                           III.

        For the reasons stated above, we AFFIRM the district court.




                                               Entered for the Court


                                               Allison H. Eid
                                               Circuit Judge




                                             19
Appellate Case: 20-6154      Document: 010110711446         Date Filed: 07/15/2022      Page: 20



  No. 20-6154, United States v. Alexander

  EBEL, J., concurring part and dissenting in part.

         Though the majority does not directly say so, the upshot of its opinion seems to be

  that practically any gunshot wound is self-evidently life-threatening. I cannot agree.

         I therefore dissent from the majority’s finding that the government adequately

  proved the victim Colby Hurst’s injuries to be life-threatening.1 In my opinion, the

  record provides far less than a preponderance of evidence to support this finding. As

  such, I conclude that the district court clearly erred in applying the sentencing

  enhancement for inflicting “permanent or life-threatening bodily injury” under U.S.S.G.

  § 2A2.1(b)(1)(A), requiring reversal and remand for resentencing.

         I think it prudent to begin with an overview of the evidence that was before the

  district court at the sentencing hearing, following Alexander’s proper objection to the

  enhancement in the PSR. First, the government presented testimony from Officer Reed,

  who was the “lead investigator” of the case. R. Vol. III at 12. He testified as to the 911

  calls from Hurst and from Alexander’s girlfriend Erica Talton, the content of Alexander’s

  additional phone calls to Talton, Reed’s interview with Talton at the police station, and

  Hurst’s recounting of the shooting in an interview with a different officer at the hospital.

  Reed also testified about Alexander’s arrest and the gun Alexander possessed, along with

  Alexander’s denials of any involvement in the shooting. Notably, Reed did not himself



  1
    I concur with the majority’s conclusions that there was no clear error or no plain error in
  the district court’s application of the other enhancements that Alexander challenges on
  appeal.
Appellate Case: 20-6154      Document: 010110711446           Date Filed: 07/15/2022        Page: 21



  interview Hurst after the shooting. Although Reed said officers at the scene found Hurst

  in “critical condition,” id. at 15, at the hearing Reed could offer no details regarding

  Hurst’s injury at the time of the shooting or Hurst’s current medical condition.

         Second, the government presented audio recordings of Colby Hurst’s 911 call and

  Talton’s 911 call, recounted in detail by the majority, as well as an audio recording of a

  threatening voicemail that Alexander left for Talton. Neither Hurst nor Talton testified at

  the hearing. Indeed, Hurst refused to cooperate with police beyond one interview at the

  hospital (with a detective other than Reed) on the day of the shooting, about which we

  have very little information.

         That is all of the evidence. It illuminates very little about Hurst’s injury, which is

  the central fact underlying the § 2A2.1(b)(1)(A) enhancement. Nonetheless, based on

  this record, the district court overruled Alexander’s objection to the PSR’s recommended

  enhancement for infliction of permanent or life-threatening injury. The majority agrees

  with the district court, finding no clear error in the district court’s reasoning based

  entirely on the facts that “Hurst was shot in the upper-buttocks area of his body, Hurst

  pled with the dispatcher to send an ambulance ‘before I die,’ and Officer Reed testified

  that Hurst was in critical condition at the time he was taken to the hospital.” Maj. Op. at

  15.

         In my opinion, those three facts are meaningless in showing whether Hurst’s

  injury was life-threatening. Though not a trivial injury, the “upper-buttocks area” does

  not seem to be an especially dangerous place to be shot. The government introduced no

  general evidence about the damage such gunshots can inflict on the body, how often

                                                 2
Appellate Case: 20-6154      Document: 010110711446         Date Filed: 07/15/2022       Page: 22



  gunshots to the upper buttocks result in death, or even how often a gunshot of any kind

  results in death. We also know nothing more about Hurst’s specific gunshot injury—did

  the bullet merely graze him in the upper-buttocks area? Or did it fully penetrate his

  body? How much blood did he lose? The record is entirely unclear on these points.

         Hurst’s screams of pain on the 911 call and his own apparent belief that his life

  might be at risk immediately after the shooting also are not persuasive. Even the most

  painful of injuries may never be genuinely life-threatening, and Hurst’s fear that he might

  die—expressed in less-than-ideal conditions for assessing the severity of his injury or

  choosing his words carefully—was not based on any sort of medical training or any

  particularized facts located in the record. Had Hurst cooperated with the government and

  testified, perhaps he could have given specific reasons why he believed his injury was so

  dire. But he did not.

         Likewise, I accord minimal weight to Reed’s testimony that Hurst was in “critical

  condition.” Reed did not indicate that he was present when Hurst was taken to the

  hospital, stating only that Hurst was in critical condition when “officers arrived.” R. Vol.

  III at 15. Reed provided no visual description of the wound or of Hurst’s condition—

  indeed, there is no evidence that Reed himself saw the wound at any point or conducted

  any examination of Hurst. Reed never personally spoke with Hurst or his doctors. The

  record contains no medical explanation of what “critical condition” means, or how it is

  determined; for all we know, it could be an automatic term applied to gunshot wounds by

  911 dispatchers. It is not asking too much to require the government to present some sort

  of proof of severe injury beyond the victim’s initial cries of pain and an officer’s

                                                3
Appellate Case: 20-6154      Document: 010110711446         Date Filed: 07/15/2022     Page: 23



  testimony—given without any personal knowledge—that the victim was in “critical

  condition.” We have no medical records. We do not even have descriptive testimony

  from anyone—medically trained or not—who saw the wound.2 This is not enough.

         Because the evidence presented below is wholly inadequate in demonstrating

  whether Hurst’s specific injury was life-threatening, I believe the only way to affirm the

  district court’s decision would be to hold that a gunshot wound to the “upper-buttocks

  area” may be considered life-threatening per se, without anything more. This rule is far

  too broad. True, one could imagine a scenario where a shot to the buttocks would be life-

  threatening. But imagination is not our standard—the underlying facts must be proven by

  a preponderance of evidence. I am left with the “definite and firm conclusion” that the

  evidence here fell well short of that bar in showing that Hurst’s injury was life-

  threatening, and so the district court clearly erred in finding that the government had met

  its burden. United States v. Cook, 550 F.3d 1292, 1295 (10th Cir. 2008).

         I also note that, despite the district court’s downward variance from the guidelines

  range it adopted for Counts One and Two, its clear error in applying the life-threatening

  injury enhancement was not harmless. There is no dispute that the application of the



  2
   This extreme dearth of specific evidence distinguishes this case from the unpublished
  Sixth Circuit case cited with approval by the majority. See maj. op. at 15 (citing United
  States v. Williams, 737 F. App’x 235, 238–39 (6th Cir. 2018) (unpublished)). In
  Williams, there was affirmative evidence that the gunshots “caused irreparable muscle
  and nerve damage to [the victim’s] right arm,” resulting in permanent partial disability
  and pain, as well as post-traumatic stress disorder. 737 F. App’x at 236. We have no
  such evidence here of how Hurst was impacted by his upper-buttocks gunshot wound
  moving forward, and so no basis for inferring that the wound was life-threatening or
  caused permanent damage.
                                               4
Appellate Case: 20-6154     Document: 010110711446          Date Filed: 07/15/2022     Page: 24



  enhancement increased Alexander’s guidelines offense level and therefore increased his

  sentencing range under the guidelines. Such an error in calculating the guidelines

  range—which serves as the district court’s starting point for choosing a sentence—is

  generally enough to show harm and warrant resentencing. See Molina-Martinez v.

  United States, 136 S. Ct. 1338, 1345 (2016). While true that the district court varied

  significantly downward from the guidelines range here, to a sentence of only five years

  (sixty months) on Counts One and Two, it provided no “cogent explanation” to indicate

  that the too-high guidelines range did not affect its decision, which is what we require as

  proof of harmlessness. United States v. Pena-Hermosillo, 522 F.3d 1108, 1117 (10th Cir.

  2008). Nor did the district court hint that the downward variance was a result of any

  doubt about the “life-threatening injury” enhancement under § 2A2.1(b)(1)(A).

         Thus, the district court’s clear error in applying the § 2A2.1(b)(1)(A) enhancement

  affected Alexander’s sentence, and so I respectfully dissent from the majority’s decision

  to affirm the sentence imposed by the district court for Counts One and Two. I would

  strike the § 2A2.1(b)(1)(A) enhancement and remand to the district court for

  resentencing.




                                               5